DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  claim 1 is ending with a comma.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11234228.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 5 of U.S. Patent No. 11234228.
Instant Application
US 11234228
1. A method for transmitting information, comprising: 

determining a time-frequency resource for a downlink control channel, wherein the time-frequency resource for the downlink control channel is mapped in a control region within a bandwidth of a system, wherein at least one orthogonal frequency division multiplexing (OFDM) symbol in the control region is associated with a beam number; and 

sending the downlink control channel through the time-frequency resource for the downlink control channel, 






































wherein the time-frequency resource for the downlink control channel corresponding to the beam number is located on the at least one OFDM symbol associated with the beam number,
1. A method for transmitting information, comprising: 

determining a time-frequency resource for a downlink control channel of at least one terminal device, wherein the time-frequency resource for the downlink control channel of the at least one terminal device is mapped in a first control region within a bandwidth of a system in a manner of mapping in a frequency domain and then in a time domain; and 
sending the downlink control channel of the at least one terminal device through the time-frequency resource for the downlink control channel of the at least one terminal device; wherein determining the time-frequency resource for the downlink control channel of the at least one terminal device comprises: determining a Control Channel Element (CCE) resource corresponding to at least one control channel candidate of a specific terminal device in the at least one terminal device in the first control region according to at least one of: a Radio Network Temporary Identity (RNTI) of the specific terminal device, a present time-domain scheduling unit number, a carrier frequency number, or a CCE Aggregation Level (AL); responsive to that the CCE resource corresponding to the first control channel candidate is not allocated, allocating the CCE resource corresponding to the first control channel candidate to the specific terminal device; and responsive to that the CCE resource corresponding to the first control channel candidate has been allocated, allocating an unallocated CCE resource corresponding to a next control channel candidate to the specific terminal device; and after CCE resource allocation for the at least one terminal device is completed, mapping a CCE resource in the first control region in the manner of mapping in the frequency domain and then in the time domain to obtain the time-frequency resource for the downlink control channel of the at least one terminal device.
5. The method of claim 1, wherein an OFDM symbol in the first control region is associated with a beam number, and the time-frequency resource for the downlink control channel corresponding to a specific beam number is located on an OFDM symbol associated with the specific beam number.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, and 9, are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 20160044706) in view of PARK et al. (US 20200228267).
Regarding claims 1, 6, and 9, YANG teaches determining a time-frequency resource for a downlink control channel, wherein the time-frequency resource for the downlink control channel is mapped in a control region within a bandwidth of a system (Fig. 9, and [0053] A PDCCH is allocated to first n OFDM symbols (referred to as a control region), wherein at least one orthogonal frequency division multiplexing (OFDM) symbol in the control region is associated with a beam (Fig. 10, [0101] In the case of localized E-CCE, an antenna port (AP)) may be independently used per E-CCE resource/index in order to perform optimized beamforming for each UE); and sending the downlink control channel through the time-frequency resource for the downlink control channel, wherein the time-frequency resource for the downlink control channel corresponding to the beam is located on the at least one OFDM symbol associated with the beam (Fig. 9, Fig. 10 PDCCH). YANG, however, does not expressly teach associated with the beam number. PARK teaches Fig. 10 and [0161] Method 1) Designate a PDSCH Tx Beam with a PDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with PARK in order to improve data transmission efficiency and throughput in a wireless communication system ([0004], PARK).
Regarding claim 5, YANG does not expressly teach wherein sending the downlink control channel through the time-frequency resource for the downlink control channel comprises: sending the downlink control channel by beamforming on the at least one OFDM symbol in the control region through the time-frequency resource for the downlink control channel. PARK teaches Fig. 10 and [0161] Method 1) Designate a PDSCH Tx Beam with a PDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with PARK in order to improve data transmission efficiency and throughput in a wireless communication system ([0004], PARK).
Regarding claim 8, YANG teaches the mapping manner for the control region is mapping in a frequency domain and in a time domain (Fig. 5 and Fig. 10). Neither YANG nor PARK expressly teaches “and then in a time domain”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to mapping in a frequency domain and then in a time domain, since it has been held that rearranging parts of an invention involved only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (US 20160044706) modified by PARK et al. (US 20200228267), and further in view of Solano Arenas (US 11323224).
Regarding claim 3, neither YANG nor PARK teaches sending control region configuration information, wherein the control region configuration information indicates a configuration of the control region. Solano Arenas teaches, col. 2 line 26, telling the wireless device where to look for the control channel for short TTI, i.e., sPDCCH. The downlink control information (DCI) for sTTI is actually included directly in sPDCCH. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Solano Arenas in order to provide faster access to internet and lower data latencies than previous generations of mobile radio technologies (co.1 line 42, Solano Arenas).
Allowable Subject Matter
Claims 2, 4, 7, and 10 - 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims upon a timely filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467